Title: [Diary entry: 25 January 1785]
From: Washington, George
To: 

 Tuesday 25th. Mercury at 46 in the Morning 38 at Noon—and  at Night. In the Morning early it rained a little, but the wind coming out from the No. West it soon cleared—blowing hard until night when it moderated & soon ceased. A little before Dinner a Doctor Gilpin & a Mr. Scott—two West India Gentlemen came here introduced by a letter from Mr. Rob. Morris of Philadelphia and a little after them a Mr. Blaine all of whom stayed the Evening. Day very cold—latter part.